Citation Nr: 1504583	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  08-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1973 to November 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Waco, Texas RO.  In August 2011 and in April 2013, this matter was before a Veterans Law Judge other than the undersigned, who remanded it.  It has now been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  

SSA records are constructively of record, and VA has an obligation to obtain them when adjudicating a claim for VA benefits unless it is found that they would not be pertinent to the claim.  

In the last previous [April 2013] remand, the Board noted that even though the Veteran had indicated that he receives SSA benefits, the only SSA information on file at that time was a September 1996 decision denying SSA disability benefits.  On remand, the Board instructed that the AOJ make another attempt to obtain all records from the SSA pertaining to the Veteran's claim for SSA benefits, to include any records dated after 1996.  If no additional records were available, the AOJ was to obtain written confirmation of this from the SSA.

Pursuant to the Board's remand, the AOJ requested records from SSA in June 2013.  SSA replied that photocopies of records were previously sent to VA in October 2011.  [The Board notes that a review of the record found that the documents received in October 2011 consisted of the September 1996 SSA decision denying the Veteran disability benefits and a July 1996 supplemental questionnaire completed by the Veteran.]  The June 2013 SSA response included only one document not previously received: a September 1996 treatment record noting the Veteran's report of disability secondary to low back pain.  No SSA records dated after 1996 (or after October 2011) were received in response to the June 2013 request.

The Veteran is competent to report that he receives monthly benefits from SSA, and the Board finds it difficult to accept that he would do so if he was not in fact receiving such benefits.  The record reflects that he is legally blind, becoming so since 1996.  Although his visual impairment is not service connected, the Board finds it unlikely that such disability would not qualify him for SSA disability benefits if (as reported) he reapplied after the 1996 denial.  The record does not include a definitive response from SSA regarding whether or not the Veteran receives SSA disability benefits.  In summary, as the record now stands, the Veteran has reported he receives SSA disability benefits, copies of the award and the records considered with the award are not in the record, and there is no certification that such records are unavailable (or that the Veteran has not been awarded SSA disability benefits).  If he in fact receives such benefits, the documentation of the award and all records considered must be secured.  The April 2013 remand instructions were not fulfilled as directed.  It is well-established in case law that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following:

1. The AOJ must obtain from SSA a definitive response regarding whether or not the Veteran receives SSA disability benefits.  If the response is no, he must be advised of the response and afforded opportunity to respond.  If he is receiving SSA disability benefits (awarded after the 1996 denial of such benefits) the AOJ must obtain for the record a copy of the award and copies of all records considered in connection with the determination.  If the records are unavailable because they were lost or destroyed, it should be so certified for the record, with explanation.  

2.  The AOJ should then review the record, arrange for any further development suggested, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

